                IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF VIRGINIA
                               Alexandria Division
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
v.                                   )      Criminal No. 1:15-CR-290
                                     )
                                     )      The Honorable Liam O’Grady
NOE MONTES-BOBADILLA, et al.,        )
                                     )
      Defendants.                    )
____________________________________)


         DEFENDANTS’ NOTICE AND MOTION, WITH MEMORANDUM, TO
          SUPPRESS ANY POTENTIAL IN-COURT IDENTIFICATIONS OF
                 CERTAIN COOPERATING SOURCES (“CS”s)


       COMES NOW the defendant, Arnulfo Fagot-Maximo (hereinafter “Maximo”), by

counsel, and moves this Court, on November 9, 2018, at 9:00 a.m., or as soon thereafter as

counsel may be heard, to preclude the below Government witnesses from testifying as to the

identification of Mr. Maximo, and in support thereof states the following.

       With regard to eyewitness identifications and their admissibility, Constitutional Due

Process establishes that the standard is one of fairness. Manson v. Brathwaite, 432 U.S. 98

(1977). Along those lines, The Supreme Court has established a two-pronged approach to

determine whether an eyewitness identification must be suppressed because it has been tainted

by police procedures or conduct. Perry v. New Hampshire, 565 U.S. 228 (2012). In the first

prong, a trial court needs to determine whether the identification procedure was “both suggestive

and unnecessary.” Fowler v. Joyner, 753 F.3d 446, 453 (2014)(citing Perry, supra). In the

second prong, the court needs to determine “whether under the totality of the circumstances the

identification was reliable even though the confrontation procedure was suggestive. Id. (citing

                                           Page 1 of 7
Neil v. Biggers, 409 U.S. 188 (1972). Biggers set out five factors for consideration of whether

the identification was reliable under the second prong. The five factors include: 1) the witness’s

opportunity to view the perpetrator at the time of the crime; 2) the witness’ degree of attention at

the time of the offense; 3) the accuracy of the witness’ prior description of the perpetrator; 4) the

witness’ level of certainty when identifying the defendant as the perpetrator at the time of the

confrontation; and 5) the length of time between the crime and the confrontation. See Biggers

409 at 199-200. These factors are weighed against “the corrupting effect of the suggestive

identification itself.” Fowler, 753 F.3d at 453, Manson, 432 U.S. at 114.

       Courts have also recognized the importance of various types of information in

determining whether a photo array may have been impermissibly suggestive. Factors that Courts

have considered include whether the person in the photo was depicted accurately, the number of

photos in the array, and unique differences that draw a witness’s eye to the photo amongst other

factors. See United States v. Wooten, 2004 U.S. Dist. Lexis 44976, 14-15 (D. Md. 2004) (Court

held that where there were a low number of photographs shown and where the defendant in the

photo was shown in a darker complexion than the rest of the photographs, the totality of

circumstances indicated that the photograph array was unconstitutional); United States v.

Sanchez, 24 F.3d 1259, 1262 (10th Cir. 1994) (Court, citing United States v. Rosa, 11 F.3d 315,

330 (2.d Cir. 1993), noted that the size of the array, manner of its presentation by the officers,

and the details of the photo are all relevant factors to consider in a determination of

impermissibility); United States v. Saunders, 501 F3d. 384, 390 (4th Cir. 2007)(Court held that

where police failed to follow their own internal procedures and where a photo of defendant

included in the photo array looked significantly different than the filler photos, the photo array

shown to the witness was impermissibly suggestive).



                                             Page 2 of 7
       Based on the discovery produced in this case, along with additional information provided

by the Government to date, it appears that there are four CSs that the Government may be calling

who “identified” Mr. Maximo during investigative photographic “show-ups” that were

impermissibly suggestive.



           o CS-20; BATES #s 5332-5333

       The report indicates that a photo of Mr. Maximo was show to the CS in July of 2014,

during a debriefing. Initially, the CS was shown a different photo, and responded by reflecting

back 4-5 years (which would be 2009 or 2010), during which time he worked with two other

individuals in making five GFV drug runs from San Andres Island to Raya, Honduras.

Apparently he stated he helped deliver drugs to “ARNULFO LNU” (note: many other reports in

this case reference the name “Arnulfo,” while clearly referring to someone other than Mr.

Maximo).

       The report then states that “upon viewing a photograph of ARNULFO

ARRECHAVALA, a/k/a ARNULFO FAGOT-MAXIMO,” the CS stated this was the

ARNULFO to whom he delivered cocaine loads. It is apparently the investigators who had

decided that Arnulfo LNU was a reference to Arnulfo Arrechavala; and then again that Arnulfo

Arrechavala (which was neither a nickname nor an actual name associated with Mr. Maximo)

was a reference to Mr. Maximo. The CS was then reportedly shown a photo of only Mr.

Maximo’s face (apparently nothing to indicate height), and at this point, it is reported that the CS

made the statement indicated above.

       With regard to this debriefing, the Government has provided the defense with a copy of

the one photo they described relating to Mr. Maximo. The version of the photo the defense



                                            Page 3 of 7
received is extraordinarily grainy and dark. Given these circumstances, this photo show was

unduly suggestive.


           o CS-36; BATES #s 6504-6507

       The report states that the CS was shown a series of six photos and was only able to

identify a photo of “Arnulfo FAGOT MAXIMO a/k/a EL TIO.” The Government has stated

that a photo book (provided to the defense as Bates #s 13073-13127) containing 55 photos was

used in this debriefing. The photo book contains a wide-ranging, eclectic collection of photos.

Six of the photos are women, and many have no resemblance to Mr. Maximo at all. While it has

not been disclosed to the defense as to which six photos of the 55 in the photo book were shown

to this CS, given the date of the debriefing (May 9, 2018), it would be presumed that the six

photos shown are the six co-defendants in this case.

       The grouping of photos is highly suggestive in that Mr. Maximo does not look like any of

the co-defendants, one of whom is a woman. Further, May of 2018 is more than 2 ½ years after

the Indictment in this case, and almost a year from the time the only two co-defendants that are

here were extradited. It is highly likely that the CS knew, either himself or through his attorney,

that he was being asked to identify Mr. Maximo’s co-defendant and Mr. Maximo, the only two

co-defendants who had/have a pending trial. His co-defendant is alleged to be the leader of the

alleged DTO, and responsible for a significant number of murders. Given these circumstances,

this photo show was unduly suggestive.



           o CS-37; Bates #s 6712-6720

       The report indicates that TFO Kelly had the photographs numbered and only showed

[redaction] specific photographs. (the report, dated May 8, 2018, also indicates that a non-

                                            Page 4 of 7
numbered photo of two people together – from the Valle Valle family was shown to the CS

outside of the described photo show). As with CS-36 above, the Government has stated that a

photo book (provided to the defense as Bates #s 13073-13127) containing 55 photos was used in

this debriefing, which also took place in May of 2018. In this report, assuming that the numbers

of the photographs indicated in the report match the numbers indicated in the disclosed photo

book, this CS was shown only five photos, all of which are co-defendants in this case, and one of

whom is a woman.

       Again, Mr. Maximo does not look like any of the co-defendants, and May of 2018 is

more than 2 ½ years after the Indictment in this case, and almost a year from the time the only

two co-defendants that are here were extradited. It is highly likely that the CS knew, either

himself or through his attorney, that he was being asked to identify Mr. Maximo’s co-defendant

and Mr. Maximo, the only two co-defendants who had/have a pending trial. Given these

circumstances, this photo show was unduly suggestive.



           o CS-38; BATES #s 6732-6738

       The report, dated May 9, 2018, indicates that “TFO Kelly had the photographs numbered

and only showed [redaction] specific photographs.” As with CS-36 and CS-37 above, the

Government has stated that a photo book (provided to the defense as Bates #s 13073-13127)

containing 55 photos was used in this debriefing, which also took place in May of 2018. In this

report, assuming that the numbers of the photographs indicated in the report match the numbers

indicated in the disclosed photo book, this CS was shown only seven photos, six of whom are co-

defendants in this case, one of whom is a woman and one of whom is an unknown individual to

the defense.



                                           Page 5 of 7
       Again, Mr. Maximo does not look like any of the co-defendants, ot the unknown

individual. May of 2018 is more than 2 ½ years after the Indictment in this case, and almost a

year from the time the only two co-defendants that are here were extradited. It is highly likely

that the CS knew, either himself or through his attorney, that he was being asked to identify Mr.

Maximo’s co-defendant and Mr. Maximo, the only two co-defendants who had/have a pending

trial. Given these circumstances, this photo show was unduly suggestive.



       WHEREFORE, for the reasons stated herein, and for such other reasons as may appear to

the Court, the defendant asks the Court to grant this Motion and suppress the presentation of any

in=court identification of Mr. Maximo by the CSs hereinabove described..



                                                     Respectfully submitted,

                                                     ARNULFO FAGOT-MAXIMO
                                                     By Counsel



____________/s/______________
Mark Petrovich; #36255
Thomas Walsh; #36363
Counsel for the Defendant
PETROVICH & WALSH, P.L.C.
10605 Judicial Drive, Suite A-5
Fairfax, Virginia 22030
Phone: (703) 934-9191
Fax: (703) 934-1004
Email: mp@pw-lawfirm.com
        tw@pw-lawfirm.com




                                           Page 6 of 7
                               CERTIFICATE OF SERVICE


        I hereby certify that on or before the 19th day of October, 2018, I will electronically file
the foregoing with the Clerk of Court using the CM/ECF system, which will then send a
notification of such filing (NEF) to the following:


Thomas W. Traxler, Esquire
James L. Trump, Esquire
Assistant United States Attorneys
2100 Jamieson Avenue
Alexandria, Virginia 22314
phone: 703 299-3746
fax: 703 299-3980
usavae.alx.free@usdoj.gov


____________/s/______________
Mark Petrovich
Virginia Bar No. 36255
Counsel for the Defendant
PETROVICH & WALSH, P.L.C.
10605 Judicial Drive, Suite A-5
Fairfax, Virginia 22030
Phone: (703) 934-9191
Fax: (703) 934-1004
Email: mp@pw-lawfirm.com




                                             Page 7 of 7
